Exhibit 10.2 LOJACK CORPORATION AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN LOJACK CORPORATION AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN Table of Contents Page Article 1 - Definitions 1 1.1 Account. 1 1.2 Administrator. 1 1.3 Board. 1 1.4 Bonus. 1 1.5 Code. 1 1.6 Compensation. 1 1.7 Deferrals. 1 1.8 Deferral Election. 2 1.9 Disability. 2 1.10 Effective Date. 2 1.11 Eligible Employee. 2 1.12 Employee. 2 1.13 Employer. 2 1.14 Employer Discretionary Contribution. 2 1.15 Investment Fund or Funds. 2 1.16 Matching Contribution. 2 1.17 Participant. 2 1.18 Plan Year. 2 1.19 Retirement. 2 1.20 Salary. 3 1.21 Trust. 3 1.22 Trustee. 3 1.23 Years of Service. 3 Article 2 - Participation 3 2.1 Commencement of Participation. 3 2.2 Loss of Eligible Employee Status. 3 Article 3 - Contributions 4 3.1 Deferrals. 4 3.2 Matching Contribution. 5 3.3 Employer Discretionary Contributions. 5 3.4 Time of Contributions. 5 3.5 Form of Contributions. 5 Article 4 - Vesting 5 4.1 Vesting of Deferrals. 5 4.2 Vesting of Matching Contributions. 5 4.3 Vesting of Employer Discretionary Contributions. 6 4.4 Vesting in Event of Retirement, Disability, Death or Change in Control. 6 i 4.5 Change in Control. 6 4.6 Amounts Not Vested. 8 Article 5 - Accounts 8 5.1 Accounts. 8 5.2 Investments, Gains and Losses. 9 5.3 Forfeitures. 9 Article 6 - Distributions 10 6.1 Distribution Election. 10 6.2 Payment Options. 10 6.3 Changes to Distribution Elections. 10 6.4 Commencement of Payment upon Death, Disability or Termination. 11 6.5 Distributions to Participants. 11 6.6 Minimum Distribution. 11 6.7 Unforeseeable Emergency 11 Article 7 - Beneficiaries 12 7.1 Beneficiaries. 12 7.2 Lost Beneficiary. 12 Article 8 - Funding 12 8.1 Prohibition Against Funding. 12 8.2 Deposits in Trust. 13 8.3 Indemnification of Trustee. 13 8.4 Withholding of Employee Contributions. 13 Article 9 - Claims Administration 13 9.1 Filing a Claim. 13 9.2 Denial of Claim. 14 9.3 Review Procedure. 14 9.4 Decision on Review. 14 ii Article 10 - General Provisions 15 10.1 Administrator. 15 10.2 No Assignment. 15 10.3 No Employment Rights. 16 10.4 Incompetence. 16 10.5 Identity. 16 10.6 Other Benefits. 16 10.7 No Liability. 16 10.8 Expenses. 16 10.9 Insolvency. 17 10.10 Plan Amendment. 17 10.11 Plan Termination. 17 10.12 Employer Determinations. 18 10.13 Construction. 18 10.14 Governing Law. 18 10.15 Severability. 18 10.16 Headings. 18 10.17 Terms. 18 iii LOJACK CORPORATION AMENDED AND RESTATED NONQUALIFIED DEFERRED COMPENSATION PLAN LoJack Corporation, a Massachusetts corporation, adopted the LoJack Corporation Nonqualified Deferred Compensation Plan effective January 1, 2005 and hereby amends and restated such plan in its entirety (as so amended and restated, the “Plan”) for the benefit of a select group of management or highly compensated employees.This Plan is an unfunded arrangement and is intended to be exempt from the participation, vesting, funding, and fiduciary requirements set forth in Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).It is intended to comply with Internal Revenue Code Section 409A.This Plan is effective January 1, 2008. Article 1 - Definitions 1.1Account. The bookkeeping account established for each Participant as provided in section 5.1 hereof. 1.2Administrator. An administrative committee appointed by the Board of Directors, including but not limited to, the Executive Vice President and General Counsel, the Chief Financial Officer, and the Vice President of Human Resources.The Plan Administrator shall serve as the agent for the Employer with respect to the Trust. 1.3Board. The Board of Directors of the Employer. 1.4Bonus. Compensation which is “performance-based compensation” for purposes of Code Section 409A(a)(4)(B)(iii) and regulations and is designated as a Bonus by the Employer and which relates to services performed during an incentive period by an Eligible Employee in addition to his or her Salary, including any pretax elective deferrals from said Bonus to any Employer sponsored plan that includes amounts deferred under a Deferral Election or a qualified cash or deferred arrangement under Code Section 401(k) or cafeteria plan under Code Section 1.5Code. The Internal Revenue Code of 1986, as amended. 1.6Compensation. The Participant’s Salary and Bonus paid by the Employer. 1.7Deferrals. The portion of Compensation that a Participant elects to defer in accordance with Section 3.1 hereof. 1 1.8Deferral Election. The separate agreement, submitted to the Administrator, by which an Eligible Employee agrees to participate in the Plan and make Deferrals thereto. 1.9Disability. A Participant shall be considered disabled if the Participant meets the definition of disabled as stated in Code Section 409A(a)(2)(C) and regulations. 1.10Effective Date. January 1, 2008. 1.11Eligible Employee. An Employee shall be considered an Eligible Employee if such Employee is designated as an Eligible Employee by the Administrator. 1.12Employee. Any person employed by the Employer. 1.13Employer. LoJack Corporation, or any successor thereto, and any affiliate or subsidiary that elects to cover its employees under this Plan with the approval of LoJack Corporation. 1.14Employer Discretionary Contribution. A discretionary contribution made by the Employer to the Trust and that is credited to one or more Participant’s Accounts in accordance with the terms of Section 3.3 hereof. 1.15Investment Fund or Funds. Each investment(s) which serves as a means to measure value, increases or decreases with respect to a Participant’s Accounts. 1.16Matching Contribution. A contribution made by the Employer to the Trust and that is credited to one or more Participant’s Accounts in accordance with the terms of Section 3.2 hereof. 1.17Participant. An Eligible Employee who is a Participant as provided in Article 2. 1.18Plan Year. January 1 through December 31. 1.19Retirement. Retirement means a Participant has reached Normal Retirement or Early Retirement.Normal Retirement means a Participant has retired from the employ of the Employer subsequent to his or her attainment of sixty-five (65) years of age.Early Retirement means a Participant has retired from the employ of the Employer subsequent to his or her attainment of fifty five (55) 2 years of age and has a minimum of five (5) Years of Service with the Employer, or a Participant has retired from the employ of the Employer subsequent to his or her attainment of fifty (50) years of age and has a combination of age and Years of Service totaling at least sixty-five (65) with a minimum of five (5) Years of Service with the Employer. 1.20Salary. An Eligible Employee’s base salary rate or rates in effect at any time during a Plan Year, including any pretax elective deferrals from said salary to any Employer sponsored plan that includes amounts deferred under a Deferral Election or a qualified cash or deferred arrangement under Code Section 401(k) or cafeteria plan under Code Section 125. 1.21Trust. The agreement between the Employer and the Trustee under which the assets of the Plan are held, administered and managed, which shall conform to the terms of Rev. Proc. 92-64. 1.22Trustee. Investors Bank and Trust Employer or such other successor that shall become trustee pursuant to the terms of the Plan. 1.23Years of Service. A Participant’s “Years of Service” shall be measured by employment during a twelve (12) month period commencing with the Participant’s date of hire and anniversaries thereof. Article 2 - Participation 2.1Commencement of Participation. Each Eligible Employee shall become a Participant at the earlier of the date on which his or her Deferral Election first becomes effective or the date on which an Employer Contribution is first credited to his or her Account. 2.2Loss of Eligible Employee Status. (a)A Participant who is no longer an Eligible Employee shall not be permitted to submit a Deferral Election and all Deferrals for such Participant shall cease as of the end of the Plan Year in which such Participant is determined to no longer be an Eligible Employee. (b)Amounts credited to the Account of a Participant described in subsection (a) above shall continue to be held, pursuant to the terms of the Plan and shall be distributed as provided in Article 6. 3 Article 3 - Contributions 3.1Deferrals. (a)The Employer shall credit to the Account of a Participant an amount equal to the amount designated in the Participant’s Deferral Election for that Plan Year.Such amounts shall not be made available to such Participant, except as provided in Article 6, and shall reduce such Participant’s Compensation from the Employer in accordance with the provisions of the applicable Deferral Election; provided, however, that all such amounts shall be subject to the rights of the general creditors of the Employer as provided in Article 8. (b)Each Eligible Employee shall deliver a Deferral Election to the Employer before any Deferrals can become effective.Such Deferral Election shall be void with respect to: (i) any Salary Deferral unless submitted before the beginning of the calendar year during which the amount to be deferred will be earned, (ii) any Bonus Deferral unless submitted prior to the commencement of the twelve (12) month period over which the services for such Bonus are performed; provided and such other requirements of the “performance-based compensation” provisions of Code Section 409A shall have been satisfied, however, that in the year in which an Employee is first eligible to participate, such Deferral Election shall be filed within thirty (30) days of the date on which an Employee is first eligible to participate, respectively, with respect to Compensation earned during the remainder of the Plan Year. (c)The Deferral Election shall, subject to the limitation set forth in Section 3.1 hereof, designate the amount of Compensation deferred by each Participant, the subaccount, if any, as set forth in subsection (e), below, the beneficiary or beneficiaries of the Participant and such other items as the Administrator may prescribe.Such designations shall remain effective unless amended as provided in subsection (d), below. (d)A Participant may amend his or her Deferral Election from time to time; provided, however, that any amendment to the amount of a Participant’s Deferrals shall comply with the provisions of subsection (b), above. (e)A Participant may direct his or her Deferral to be credited to one or more subaccounts as may be established, as provided in Article 5, by the Participant at the time of the Deferral Election. (f)The minimum amount that may be deferred each Plan Year is two percent (2%) of the Participant’s Compensation. (g)The maximum amount that may be deferred each Plan Year is fifty percent (50%) of the Participant’s Salary and one hundred percent (100%) of the Participant’s Bonus, net of applicable taxes. 4 3.2Matching Contribution. (a)For each Participant with less than five (5) Years of Service as of December 31 of the prior Plan Year, the Employer shall credit the Account of such Participant who makes Deferrals a Matching Contribution in an amount equal to fifty percent (50%) of the Deferrals contributed by the Participant up to a maximum of six percent (6%) of each Participant’s Compensation. (b)For each Participant with five or more Years of Service as of December 31 of the prior Plan Year, the Employer shall credit the Account of such Participant who makes Deferrals a Matching Contribution in an amount equal to one hundred percent (100%) of the Deferrals contributed by the Participant up to a maximum of six percent (6%) of each Participant’s Compensation. 3.3Employer Discretionary Contributions. The
